DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on August 2, 2022 is acknowledged. Claims 2-15  are pending in this application. Claim 1 has been cancelled.  All pending claims  are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on February 2, 2022 is acknowledged. A signed copy is attached to this office action. 

Specification
The disclosure is objected to because of the following informalities: the specification recites TMPTA without the corresponding full name. The acronym TMPTA is well known for trimethylolpropane triacrylate. Therefore, an amendment to the specification to incorporate the full name would not be considered new matter.   
Appropriate correction is required.

Claim Objections
	Claim 7 is objected to because of the following informalities: the claim recites the acronym TMPTA for trimethylolpropane triacrylate. The acronym is defined in the specification, however, when an acronym appears in the claims, it is appropriate to recite the full name, followed by the acronym in parenthesis, such as “trimethylolpropane triacrylate (TMPTA)” and then recite only the acronym in subsequent reiterations. Appropriate correction is required.

Double Patenting
Claim 5 directed to the same invention as that of claim 4 of commonly assigned US Patent 11,273,226. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
Claim 14 is directed to the same invention as that of claim 1 in the commonly assigned US Patent 11,273,226. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,273,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims require both a catalyst and a free radical initiator, whereas the instant claims do not require a free radical initiator in  the independent claim. However, it is required in a dependent claim.  The recitation of “comprising” in the preparation of the hydrogel allows for said inclusion. 

Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is that of Anderson et al. (A combinational library of photo crosslinkable and degradable material, Advanced Materials 18:19 (2006), 2614-2618); cited on IDS dated February 2, 2022), which teaches a method of making a hydrogel prodrug (page 2614). Photo crosslinkable and degradable polymers are finding a broad range of applications as drug-delivery vehicles (page 2614). For example, photo crosslinkable hydrogels are used for the encapsulation and controlled delivery of biological molecules. 
The method comprising: providing at least one drug that comprises at least one amine group; providing at least one acrylate; reacting said at least one acrylate with the at least one amine group of the at least one drug, thereby producing at least one polymer prodrug, wherein, the reacting comprises a polymerization reaction (Pg. 2614).  
Anderson has synthesized degradable, photo cross linkable macromers through the conjugate addition of primary or secondary amines to diacrylates (Fig. 1) to form functionalized poly(beta-amino ester) (Pg. 2615); and crosslinking said at least one polymer prodrug in the presence of a free radical initiator in a reaction mixture, thereby making the hydrogel prodrug, wherein, the hydrogel prodrug comprises a backbone structure, wherein, the backbone structure comprises polymerized polymer prodrug (Pg. 2614-Pg. 2615).
Anderson does not disclose or render obvious the use of a catalyst in the cross linking, but rather the use of a photo initiator and ultraviolet light. There is no motivation to substitute one method of crosslinking for another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615